Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  September 23, 2016                                                              Robert P. Young, Jr.,
                                                                                             Chief Justice

  153311                                                                           Stephen J. Markman
                                                                                        Brian K. Zahra
                                                                                Bridget M. McCormack
                                                                                      David F. Viviano
                                                                                  Richard H. Bernstein
                                                                                        Joan L. Larsen,
                                                                                                  Justices
  PAULETTE HELD,
           Plaintiff-Appellee,
  v                                                     SC: 153311
                                                        COA: 321786
                                                        Ingham CC: 13-000241-NO
  NORTH SHORE CONDOMINIUM
  ASSOCIATION,
           Defendant-Appellant,
  and
  PURE GREEN LAWN AND TREE
  PROFESSIONALS, INC.,
           Defendant.

  _________________________________________/


        On order of the Court, the application for leave to appeal the February 4, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should now be reviewed by this Court.

        ZAHRA, J. (dissenting).

          I would peremptorily reverse the judgment of the Court of Appeals and remand
  this case to the Ingham Circuit Court for entry of a judgment in favor of defendant North
  Shore Condominium Association because the plastic landscape edging over which
  plaintiff fell was open and obvious. As Judge METER opined in his dissenting opinion, “a
  picture is worth a thousand words.” 1 The photographs of the area where plaintiff fell
  indicate that the edging can very clearly be seen curving around the sidewalk, as there




  1
   Held v North Shore Condo Ass’n, unpublished opinion per curiam of the Court of
  Appeals, issued February 4, 2016 (Docket No. 321786) (METER, J., dissenting), p 1.
                                                                                                                2

is a distinct color difference between the edging and the mulch. Thus, “an average
person with ordinary intelligence would have discovered [the edging] upon casual
inspection.” 2 Sometimes error in an unpublished opinion is so blatant, open, and obvious
that it must be corrected to maintain clarity of the law for the bench and bar. This is such
a case. I would reverse.

         MARKMAN, J., joins the statement of ZAHRA, J.




2
    Hoffner v Lanctoe, 492 Mich 450, 461 (2012).



                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 23, 2016
         s0920
                                                                              Clerk